Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending. Applicant's election with traverse of claim 3-11 in the reply filed on May 31, 2022 is acknowledged.  The traversal is on the grounds that the module of Invention II is intended for use to treat a textile.  This is not found persuasive because that the module of invention II can be used on any substrate and does not need to be a textile. The preamble is simply intended use and the module can be used to treat foam on any substrate such as hard surfaces to be cleaned in households, plastic films or automobiles. Claims 1,2 and 12-18 have been withdrawn from consideration due to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over DIYaircrete.com (Building the best foam generator, https://diyaircrete.com/homemade-foam-generator/, Feb 8, 2020) in view of Schulze (US 2010/0242184) and Paul (US 9,861,942).


    PNG
    media_image1.png
    189
    1196
    media_image1.png
    Greyscale

DIYairecrete.com teaches foam generators comprising a compressed air source, a fluid reservoir comprising water and soap (foaming agent and treatment chemical), with Aquatec pump connected by a three way valve which contains an inlet for the air, an inlet for the solution and an outlet to the PVC pipe, which meets the claimed limitation of a T-junction. DIYairecrete.com teaches the PVC pipe cartridge is filled with stainless steel scrubbing pads (sponge) to generate foam.  DIYaircrete teaches these generators provide good stable foams and the sir compressor is 90 psi (6.2 bar).The PVC pipe is 1 ¼” diameter (3.175 cm).
DIYaircrete does not teach the flow regulator and the second end of the cartridge being disposed within the drum of a washing machine. 
Schulze teaches that washing machines have foam generators disposed in the outer drum to apply foam during a laundering cycle and the foam flow is controlled by regulating the air output from the air compressor (paragraph 0046).
Paul teaches foam generators conventionally have T-junctions to allow more control and has been extensively studied (column 5, lines 35-45). The T-junctions and Y-junctions come together perpendicularly to form droplets and pressure and flow control allows for production and size control of dispersed droplets (column 5, lines 35-55). Paul teaches that peristaltic pumps to drive liquid flow to give excellent liquid metering precision to the foam generator (column 11, lines 10-25).
	It would have been obvious to modify the module of DIYaircrete.com by using a flow regulator on the air inlet line and dispensing the foam into the drum of the washing machine as  Schulze teaches foam flow is effectively controlled by regulating the air output from the air compressor and the foam cartridge output can be located in the outer drum of the washing machine to dispense foam of cleaning detergent and water to articles for effective laundering. It would have been further obvious to use a T-junction as these allow for more control and work in a similar fashion to Y-junctions  to control droplet size and dispersion. It would have been further obvious to use peristaltic pumps as Paul teaches they drive liquid flow to give excellent liquid metering precision to the foam generator
The 6.2 bar of DIYaircrete.com reads on applicant’s about 6 bar as about is not an absolute term and permits tolerance. The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965). 
	Regarding the nominal pressure, cartridge length and internal diameter, these parameters can be determined through routine experimentation as they would impact the amount of foam being generated. The length and diameter of the cartridge can be adjusted based on the amount of foam desired and the size of the substrate to be treated. Applicant has not demonstrated the criticality of the length and diameter of the cartridge therefore selecting the claimed values would be obvious to maximize the amount of foam needed for a particular application such as washing laundry as taught by Schulze. DIYaircrete.com teaches general values and examples but is not limiting as to the length and diameter of the PVC pipe cartridge. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DIYaircrete.com (Building the best foam generator, https://diyaircrete.com/homemade-foam-generator/, Feb 8, 2020) in view of Schulze (US 2010/0242184) Paul (US 9,861,942) as evidenced by Atkinson (US 2012/0234053).
DIYaircrete.com, Schulze and Paul are relied upon as set forth above. 
DIYaircrete.com, Schulze and Paul do not specify the lye container is an outer drum.
Schulze teaches a rotating drum (inner drum)  inside a stationary lye container (outer drum). Atkinson teaches that it is conventional in the art that washing machines have an inner rotating drum which holds the clothing to be laundered and an outer drum which is the tub that holds the water and detergent during the wash cycle (paragraph 0001, 0005, Figure 1). It is evidenced by Atkinson that the outlet of the foam generator of Schulz is in the outer stationary drum as this is conventional nomenclature in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761